Citation Nr: 1632342	
Decision Date: 08/15/16    Archive Date: 08/24/16

DOCKET NO.  05-32 199A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for chronic bilateral open angle glaucoma.  

2.  Entitlement to an evaluation in excess of 10 percent for hypertension.

3.  Entitlement to an evaluation in excess of 60 percent for hypertension with chronic kidney disease.

4.  Entitlement to a compensable evaluation from June 7, 2004 to September 11, 2006, and a separate compensable evaluation from September 12, 2006, for microscopic hematuria.

5.  Entitlement to an evaluation in excess of 20 percent from March 1, 2007 to February 19, 2008, and an evaluation in excess of 40 percent from February 1, 2010 to December 12, 2010, for residuals of prostate cancer, status post prostatectomy, and microscopic hematuria.

6.  Entitlement to an evaluation in excess of 10 percent for diabetes mellitus, type II.  

7.  Entitlement to a compensable evaluation for erectile dysfunction associated with residuals of prostate cancer, status post prostatectomy, and microscopic hematuria.  

8.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).  

9.  Entitlement to a higher amount for special monthly compensation (SMC) based on loss of use of a creative organ.  


REPRESENTATION

Veteran represented by:	Kenneth L. LaVan, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel


INTRODUCTION

The Veteran served in the U.S. Army on active duty from May 1965 to May 1968 and from September 1968 to October 1986.  Among other awards, the Veteran received the National Defense Service Medal, Armed Forces Expedition Medal, Good Conduct Medal, and Overseas Service Ribbon.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions in January 2005 and May 2013 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The January 2005 rating decision continued a 20 percent evaluation for bilateral open angle glaucoma; continued a 10 percent evaluation for hypertension; continued a noncompensable evaluation for microscopic hematuria; and denied service connection for a kidney condition.  The Veteran appeals for higher evaluations and service connection.  

The Veteran testified before the undersigned Veterans Law Judge at a July 2012 videoconference hearing.  A transcript of this hearing is of record.

In January 2010, the Board remanded the issues of entitlement to service connection for residuals of prostate cancer, erectile dysfunction, diabetes mellitus, and chronic kidney disease; and entitlement to higher evaluations for bilateral open angle glaucoma, hypertension, and microscopic hematuria for additional development.  

In February 2013, the Board granted service connection for residuals of prostate cancer, erectile dysfunction, diabetes mellitus, and chronic kidney disease; and remanded the issues of entitlement to higher evaluations for chronic bilateral open angle glaucoma, hypertension, and microscopic hematuria for additional development.  As the actions specified in the remands have been completed, the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The May 2013 rating decision granted service connection for residuals of prostate cancer, status post prostatectomy, and microscopic hematuria and assigned a 100 percent evaluation, effective September 12, 2006, a 20 percent evaluation, effective March 1, 2007, a 100 percent evaluation, effective February 20, 2008, a 40 percent evaluation, effective December February 1, 2010, and a 100 percent evaluation, effective December 13, 2010; granted service connection for hypertension with chronic kidney disease and assigned a 60 percent evaluation, effective June 7, 2004; granted service connection for diabetes mellitus, type II, and assigned a 10 percent evaluation, effective June 14, 2007; granted service connection for erectile dysfunction and assigned a noncompensable evaluation, effective September 12, 2006; granted SMC based on loss of use of a creative organ, effective September 12, 2006; and granted SMC based on housebound criteria, effective September 12, 2006 to March 1, 2007, from February 20, 2008 to February 1, 2010, and since December 13, 2010.  The Veteran appeals for higher initial evaluations and higher amounts for SMC.  

In August 2014, the Veteran submitted a VA Form 21-8940 (Veterans Application for Increased Compensation Based on Unemployability) stating that his service-connected residuals of prostate cancer, hypertension, and diabetes mellitus, type II, prevented him from securing or following substantially gainful employment.  Most recently, in a January 2016 VA Form 21-8940, the Veteran asserted that all of his service-connected disabilities caused his unemployability.  In Rice v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that a TDIU rating is part of an increased rating claim when such issue is raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  Therefore, the issue of a TDIU is raised by the record, is part and parcel of the increased rating claim, and is properly before the Board.  Id.  Thus, the TDIU claim is reflected on the title page.

After the most recent supplemental statement of the case was issued in October 2014 and the most recent statement of the case was issued in February 2015, additional VA treatment records were associated with the claims file.  As the records include pertinent, but duplicative, evidence to the issues on appeal, no waiver of Agency of Original Jurisdiction (AOJ) consideration is required.  38 C.F.R. §§ 19.37, 20.1304 (2016).

In August 2015, the RO certified to the Board the issues of entitlement to higher evaluations for residuals of prostate cancer, chronic kidney disease with hypertension, diabetes mellitus, type II, erectile dysfunction, and entitlement to higher amounts for SMC based on loss of use of a creative organ and SMC based on housebound criteria.  In an August 2015 letter, the Veteran's attorney withdrew his July 2015 notice of disagreement with a January 14, 2015 rating decision (rating continued the 100 percent rating for the residuals of prostate cancer and for special monthly compensation based on housebound criteria).  In his March 2015 VA Form 9, the Veteran had requested a videoconference hearing before a Veterans Law Judge.  That request is pending action by the RO; however, to date no hearing has been scheduled.  Although the Board has the authority to take jurisdiction over claims that have been perfected for appeal, generally, the Board does not use its discretion to take jurisdiction over claims that have a pending request for a Board hearing.  See 38 C.F.R. § 19.35 (2016).  In this case, the Board took jurisdiction over these issues that are awaiting a Board hearing, because several of those issues were directly related to other issues currently on appeal.  As such, to continue the appeal without merging all of the issues that were currently under the Board's jurisdiction would be a disservice to the Veteran in the proper adjudication of all of the issues on appeal.  Accordingly, the Board has properly taken jurisdiction of the claims, and the issues on appeal have been characterized as such on the title page.  

The issues of: (1) entitlement to an evaluation in excess of 10 percent for hypertension; (2) entitlement to an evaluation in excess of 60 percent for hypertension with chronic kidney disease; (3) entitlement to an evaluation in excess of 20 percent from March 1, 2007 to February 19, 2008, and an evaluation in excess of 40 percent from February 1, 2010 to December 12, 2010, for residuals of prostate cancer, status post prostatectomy, and microscopic hematuria; (4) entitlement to an evaluation in excess of 10 percent for diabetes mellitus, type II; (5) entitlement to a compensable evaluation for erectile dysfunction; (6) entitlement to a higher amount for SMC on based on loss of use of a creative organ; and (7) entitlement to a TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's chronic bilateral open angle glaucoma is manifested by complaints of hazy vision and decreased peripheral vision; clinical findings show corrected visual acuity of 20/40 or better bilaterally and visual field concentric contraction of no less than 50 degrees in the left eye and 52 degrees in the right eye; but no diplopia.  

2.  The Veteran's evaluation for chronic bilateral open angle glaucoma has been in effect for more than 20 years, and thus, cannot be reduced, except upon a showing of fraud on the part of the Veteran, or other circumstances not present in this case.  

3.  From June 7, 2004 to September 11, 2006, there have been no symptoms of voiding dysfunction associated with microscopic hematuria.  

4.  From September 12, 2006, any symptoms of microscopic hematuria have been attributed to the Veteran's service-connected residuals of prostate cancer.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent for chronic bilateral open angle glaucoma have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.84a, Diagnostic Codes 6013-6078 (2007).

2.  From June 7, 2004 to September 11, 2006, the criteria for a compensable evaluation for microscopic hematuria have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.115a, 4.115b, Diagnostic Code 7512 (2016). 

3.  From September 12, 2006, the criteria for a compensable evaluation for microscopic hematuria have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.115a, 4.115b, Diagnostic Codes 7528-7527 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (West 2014); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence.  Id.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  It should not be assumed that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Id.   

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record, and every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.  

I. Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board finds that the notice requirements have been satisfied by letters in July 2004, October 2006, June 2007, and October 2014.  

VA has also satisfied its duty to assist.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has obtained all identified and available treatment records for the Veteran.  In addition, during the relevant appeal period, the Veteran underwent VA examinations in August 2004, June 2010, and November 2013.  

In July 2012, the Veteran was provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge.  During that hearing the Veteran's representative and the Veterans Law Judge explained the issues and asked the Veteran questions to ascertain the nature and extent of his disabilities.  The hearing was also focused on the elements necessary to substantiate his claims.  Neither the Veteran nor his representative has suggested any deficiency in the conduct of that hearing; and all pertinent evidence that might substantiate the claims was identified by the Veteran and attempted to be obtained.  Therefore, the Board finds that the Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) (2016).  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).

For the above reasons, the Board finds that VA has fulfilled its duties to notify and assist the Veteran.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the claims.

II. Higher Evaluations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of, or incident to, military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  

The Veteran's entire history is to be considered when making disability evaluations.  See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).

A. Chronic Bilateral Open Angle Glaucoma

The Veteran is seeking a higher evaluation for his service-connected chronic bilateral open angle glaucoma, because he asserts that his vision has become hazy and he has decreased peripheral vision.  See July 2012 Board hearing transcript.  

Initially, the Board notes that VA's schedule for rating eye disabilities were revised effective December 10, 2008.  See 73 Fed. Reg. 66, 543 (November 10, 2008).  Diseases of the eye are now rated under a General Rating Formula, under 38 C.F.R. § 4.79 (2016).  However, the changes only apply to claims for benefits received by VA on or after December 10, 2008.  Because the Veteran's claim was received prior to that date, the older criteria apply here, rather than the revised criteria.  See 73 Fed. Reg. 66,543-66,554 (November 10, 2008).

The Veteran chronic bilateral open angle glaucoma has been currently evaluated as 20 percent disabling under 38 C.F.R. § 4.84a, Diagnostic Codes 6013-6078, effective November 1, 1986.  This rating, which has been effect for more than 20 years, is a protected rating, and cannot be reduced, except upon a showing of fraud on the part of the Veteran, or other circumstances not present in this case.  38 C.F.R. § 3.951(b) (2016).

Under Diagnostic Code 6013, simple, primary, noncongestive glaucoma is rated based on impairment of visual acuity or field loss.  The rating criteria provide a minimum 10 percent evaluation.  

Impairment of visual acuity is rated under Table V and Diagnostic Codes 6061-6079, 38 C.F.R. § 4.83a (2007).  The severity of visual acuity loss is determined by applying the criteria set forth at 38 C.F.R. § 4.84a.  Under these criteria, impairment of central visual acuity is evaluated from noncompensable to 100 percent based on the degree of the resulting impairment of visual acuity.  38 C.F.R. § 4.84a, Diagnostic Codes 6061 to 6079 (in effect prior to December 10, 2008).  A disability rating for visual impairment is based on the best distant vision obtainable after the best correction by glasses.  38 C.F.R. § 4.75.

Impairment of field of vision is evaluated pursuant to the criteria found in Diagnostic Code 6080.  38 C.F.R. § 4.84a, Diagnostic Code 6080 (in effect prior to December 10, 2008).  Under Diagnostic Code 6080, homonymous hemianopsia of the visual field warrants a 30 percent rating, loss of temporal half of the visual field warrants a 30 percent rating if bilateral, a 10 percent rating if unilateral, or is rated as 20/70.  Loss of the nasal half of the visual field bilaterally results in a 20 percent rating, unilaterally results in a 10 percent evaluation, or may be rated as 20/50.  Concentric contraction of the visual field to 5 degrees, results in a 100 percent evaluation if bilateral, a 30 percent rating if unilateral, or may be rated as 5/200.  Concentric contraction of the visual field to 15 degrees but not to 5 degrees results in a 70 percent bilateral evaluation, a 20 percent unilateral rating, or is rated as 20/200.  Concentric contraction of the visual field to 30 degrees but not to 15 degrees, bilaterally, results in a 50 percent evaluation, unilaterally results in a 10 percent rating, or is rated as 20/100.  Concentric contraction of the visual field to 45 degrees but not to 30 degrees bilaterally results in a 30 percent rating, unilaterally results in a 10 percent evaluation, or is rated as 20/70.  A concentric contraction of the visual field to 60 degrees but not to 45 degrees results in a bilateral evaluation of 20 percent, a unilateral evaluation of 10 percent, or rate as 20/50.  Demonstrable pathology commensurate with the functional loss will be required.  The concentric contraction evaluations require contraction within the stated degrees, temporally; the nasal contraction may be less. 38 C.F.R. § 4.84a , Diagnostic Code 6080, Note (2).

Pursuant to 38 C.F.R. § 4.76, measurement of the visual field will be made when there is disease of the optic nerve or when otherwise indicated.  The provisions of 38 C.F.R. § 4.76a explain how ratings are assigned based on impairment of field vision, as follows.  The extent of visual field contraction in each eye is determined by recording the extent of the remaining visual field in each of the eight 45 degree principal meridians.  The number of degrees lost is determined at each meridian by subtracting the remaining degrees from the normal visual fields given in Table III.  The degrees lost are then added together to determine the total degrees lost.  This is subtracted from 500.  The difference represents the total remaining degrees of visual field.  The difference divided by 8 represents the average contraction for rating purposes.  38 C.F.R. § 4.76a.  According to Table III in 38 C.F.R. § 4.76a, the normal visual field extent at the 8 principal meridians, in degrees, is: temporally, 85; down temporally, 85; down, 65; down nasally, 50; nasally, 60; up nasally, 55; up, 45; up temporally, 55.  The total visual field is 500 degrees.  38 C.F.R. § 4.76a, Table III (2007).

In August 2004, the Veteran underwent a VA eye examination.  The Veteran's uncorrected vision was 20/400 in the right eye and 20/300 in the left eye.  Corrected vision was 20/20 in the right eye and 20/20 in the left eye.  Visual fields to finger count were full bilaterally.  

VA treatment records from September 2004 to May 2010 reflect that the Veteran's corrected visual acuity was no worse than 20/40-1 in the right eye and 20/25 in the left eye.  See March 2010 VA Eye Note.  There were no visual complaints.  At his primary care clinic visits, the Veteran denied having any visual changes or reported having normal visual acuity.  See November 2007, January 2010, and May 2010 VA Primary Care Notes.  

In June 2010, the Veteran was afforded another VA eye examination.  The Veteran's corrected distant vision was 20/20-2 in the right eye and 20/20-2 in the left eye.  No diplopia was present.  Presbyopia was found.  A Goldman Bowl test chart revealed field of vision at 52 degrees in the right eye and field of vision at 53 degrees.  No significant effects on usual occupation and usual daily activities were reported.  

VA treatment records from November 2010 to August 2013 reflect no visual complaints and corrected vision no worse than 20/30 in the right eye and 20/30-1 in the left eye.  See June 2012 and January 2013 VA Eye Outpatient Notes.  A June 2012 VA Eye Outpatient Note reflects that the vision fields in the right eye were inconsistent with previous findings.  An August 2013 VA Eye Outpatient Note documents that the Veteran reported having stable vision and no ocular or visual complaints.  

In November 2013, the Veteran was afforded another VA eye examination.  Diagnoses for open angle glaucoma and non-visually significant cataracts were noted.  The Veteran's bilateral open angle glaucoma required continuous medication for treatment.  Upon objective evaluation, no anatomical loss, light perception only, extremely poor vision or blindness of either eye was found.  There was no diplopia.  Corrected distance vision was 20/40 in the right eye and 20/40 in the left eye.  A loss of visual field, characterized by a nasal paracentral defect in the right eye and a mild nasal defect in the left eye, was noted.  No contraction of a visual field was noted.  A Goldman Bowl test chart revealed a vision loss of 53 degrees in the right eye and a vision loss of 50 degrees in the left eye.  The decrease in visual acuity or other visual impairment was attributable to glaucoma.  The glaucoma did not cause scarring or disfigurement.  The Veteran's glaucoma did not impact his ability to work.  

VA treatment records from February 2014 to August 2014 document that the Veteran reported having stable vision and no ocular or visual complaints.  See February 2014, June 2014, and August 2014 VA Eye Outpatient Notes.  

Based on a careful review of the subjective and clinical evidence, the Board finds that throughout the entire appeal period, the Veteran's chronic bilateral open angle glaucoma does not warrant a higher than 20 percent evaluation.  In other words, at no time during the relevant appeal period does either of the Veteran's eyes manifest corrected visual acuity of 20/70 or worse.  Moreover, at no time do the Veteran's eyes manifest visual field concentric contraction to 45 degrees but not to 30 degrees bilaterally or loss of temporal half of visual field bilaterally.  Although the Veteran reports having hazy vision and decreased peripheral vision, the Board must adhere to the strict objective criteria for evaluating eye disabilities based on impairment of visual acuity or field loss.  In this case, the Veteran's chronic bilateral open angle glaucoma does not qualify under the rating criteria for a higher than 20 percent evaluation.  In fact, the findings actually show that the Veteran is receiving a higher evaluation than his current condition warrants.  However, as discussed above, the Veteran's current 20 percent evaluation is a protected rating and cannot be reduced, except by a showing of fraud on the Veteran's part, which is not present in this case.  Therefore, the Board concludes that the Veteran's chronic bilateral open angle glaucoma is no more than 20 percent disabling.   

B. Microscopic Hematuria

The Veteran is seeking a compensable evaluation for his service-connected microscopic hematuria, because he asserts that his condition does exist on laboratory tests.  He does not identify any symptoms specifically associated with his microscopic hematuria.  See July 2012 Board hearing transcript.  

The Veteran's microscopic hematuria has been currently evaluated as noncompensable under 38 C.F.R. §§ 4.115a, 4.115b, Diagnostic Codes 7512, effective May 31, 1989 to September 12, 2006.  Effective September 12, 2006, the Veteran's microscopic hematuria has been evaluated as part of his service-connected residuals of prostate cancer under 38 C.F.R. §§ 4.115a, 4115b, Diagnostic Codes 7528-7527 (2016).  The issue of a higher evaluation for residuals of prostate cancer is addressed in the remand portion below.  However, for purposes of this discussion as to whether the Veteran warrants a compensable evaluation for microscopic hematuria, the Board notes that the Veteran's predominant symptom for his residuals of prostate cancer has been evaluated under voiding dysfunction.  

In this case, the rating schedule does not provide a specific diagnostic code for microscopic hematuria, so the Veteran's microscopic hematuria has been rated analogously under Diagnostic Code 7512, which addresses chronic cystitis.  Manifestations of the disability are to be rated based on voiding dysfunction.  38 C.F.R. § 4.115b, Diagnostic Code 7512. 

Under 38 C.F.R. § 4.115a, voiding dysfunction is rated with regard to urine leakage, frequency, or obstructive voiding. 

Continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence requiring the wearing of absorbent materials which must be changed less than two times per day warrants a 20 percent rating.  The need to wear absorbent materials which must be changed two to four times per day warrants a 40 percent rating.  The use of an appliance or wearing of absorbent materials which must be changed more than four times per day warrants a 60 percent rating.  Id.

Urinary frequency with a daytime voiding interval between two and three hours or awakening to void two times per night warrants a 10 percent rating.  A daytime voiding interval between one and two hours or awakening to void three to four times per night warrants a 20 percent rating.  A daytime voiding interval of less than one hour or awakening to void five or more times per night warrants a 40 percent rating.  Id.

Obstructive voiding symptomatology with marked obstructive symptomatology with any one or combination of: post void residuals greater than 150 cc, a markedly diminished peak flow rate of less than 10 cc/sec, recurrent urinary tract infections secondary to obstruction, or stricture disease requiring periodic dilatation every two to three months, warrants a 10 percent rating.  Urinary retention requiring intermittent or continuous catheterization warrants a 30 percent rating.  Id.

Urinary tract infection where the evidence shows recurrent symptomatic infection requiring drainage and frequent hospitalization (greater than two times per year) and/or requiring continuous intensive management warrants a 30 percent rating.  Id.

60 percent is the highest disability rating available for any form of voiding dysfunction.  Higher disability ratings of 80 and 100 percent are, however, available in cases involving renal dysfunction.  See 38 C.F.R. § 4.115a.  However, the Veteran has already been evaluated for his renal dysfunction related to his service-connected chronic kidney disease.  There is no indication that his microscopic hematuria manifests any renal dysfunction symptoms.  

In August 2004, the Veteran underwent a VA examination.  The examiner noted that the Veteran had a history of microscopic hematuria which had been worked up in the past and had been negative.  Currently, the Veteran had a good force of stream, denied any sensation of incomplete voiding, had no urgency, and had a mere two to three times of nocturia.  No gross hematuria was reported.  

VA treatment records from January 2005 to August 2006 document the Veteran's complaints of urinary incontinence.  A January 2005 VA Urology Outpatient Note affirmatively noted that the Veteran had no voiding complaints.  In June 2005, the Veteran underwent a radical retropubic prostatectomy.  See June 2005 VA Operative Note, Virtual VA, 5/29/2013, pg. 229.  The Veteran was informed prior to the procedure that one of the risks of surgery was urinary incontinence.  See April 2005 VA Urology Outpatient Note, Virtual VA, 5/29/2013, pg. 262.  A July 2005 VA Hematology and Oncology Note reflects that the Veteran had no dysuria, but did have incontinence to urine.  There was no blood in the urine.  The Veteran was wearing between two to three pads per day for his urinary incontinence.  See August 2005 and September 2005 VA Urology Outpatient Note.  A few months later, his symptoms had improved reducing his need to wearing a pad to once per day.  Activity, including standing up, walking, working, or moving around, caused leakage.  See January 2006, May 2006, and August 2006 VA Urology Outpatient Note.  

At a February 2007 VA examination, the Veteran was evaluated for his prostate cancer.  Objective findings during that examination noted that the Veteran experienced urinary leakage symptoms, characterized as stress incontinence, associated with his prostate cancer.  The examiner noted that the Veteran required the constant use of an appliance for control of urinary leakage.  There was no history of recurrent urinary tract infections, obstructed voiding, and renal dysfunction.  

VA treatment records from November 2006 to June 2013 reflect the Veteran's continued complaints of urinary incontinence, and use of pads on a daily basis.  He reported changing his pads from one to three times per day, and then later from three to five times per day.  Activity increased his leakage and need to change his pads.  See January 2007, April 2009, February 2010, March 2010, May 2010, December 2010, and June 2012 VA Urology Outpatient Notes.  His VA treating urologist found that the Veteran had chronic constant incontinence and he was never able to achieve control of his voiding following his prostate cancer surgery in 2005.  See February 2012 and June 2012 VA Urology Outpatient Note.  He declined to have sphincter surgery.  See June 2012, March 2013, and June 2013 VA Urology Outpatient Notes.  

In November 2013, the Veteran was afforded another VA examination.  The examiner noted that the Veteran has had persistent microscopic hematuria, but no associated symptoms.  The voiding dysfunction, which caused urinary leakage and urinary frequency, was found to be due to his prostate cancer treatment.  The Veteran's urine leakage required using absorbent material which must be changed more than four times per day.  Use of an appliance was not required.  The Veteran had daytime voiding at intervals between one and two hours and nighttime awakening to void three to four times.  No obstructed voiding signs or symptoms were reported.  There was no history of recurrent symptomatic bladder or urethral infections.  The Veteran's condition of the bladder or urethra did not impact his ability to work.  

A December 2013 VA Physician Emergency Department Note documents that the Veteran had been seen in October for a urinary tract infection, which had currently resolved following a course of antibiotics.  He now complained of having a burning sensation for the past several days.  He denied having any retention symptoms.  He was diagnosed with dysuria.  

A December 2014 VA Urology Outpatient Note reflects that the Veteran had persistent urinary incontinence which had never restored.  He used seven to eight pads per day.  

Based on a careful review of the subjective and clinical evidence, the Board finds that throughout the appeal period, the Veteran's microscopic hematuria does not warrant a compensable evaluation.  

From June 7, 2004 to September 11, 2006, when the Veteran's microscopic hematuria was separately evaluated, the evidence does not demonstrate that a compensable evaluation is warranted.  In fact, the evidence does not show that the Veteran's microscopic hematuria is productive of any symptoms of voiding dysfunction, the basis upon which microscopic hematuria is evaluated.  Rather, the clinical evidence shows that the Veteran's urinary incontinence, which did not manifest until after the Veteran's radical retropubic prostatectomy, is a consequence of his prostate cancer treatment.  Notably, the Veteran was informed that urinary incontinence is a risk of that surgery.  Since his surgery in June 2005, VA treatment records have shown persistent and worsening symptoms of urinary incontinence as demonstrated by his increased use of pads on a daily basis.  Thus, on the basis of the foregoing, the currently assigned noncompensable evaluation for the period from June 7, 2004 to September 11, 2006 is appropriate.  

Since September 12, 2006, when the Veteran's microscopic hematuria was evaluated with his residuals of prostate cancer, the Board finds that a separate and compensable evaluation for microscopic hematuria is also not warranted.  On the same basis discussed above, the Veteran's microscopic hematuria has not been shown to manifest any symptoms of voiding dysfunction.  More importantly, during this period, if the Board were to assign a separate, compensable evaluation for microscopic hematuria that would violate the rule against pyramiding.  See 38 C.F.R. § 4.14 (2016) (the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a Veteran's service-connected disability).  The Veteran's residuals of prostate cancer have already been evaluated for his symptoms of voiding dysfunction.  Under the rating criteria, there is no other basis upon which to evaluate microscopic hematuria; therefore, a separate and compensable evaluation cannot be assigned as of September 12, 2006.  Accordingly, the Board concludes that there is no basis upon which to assign a compensable evaluation for microscopic hematuria for the period since September 12, 2006.  

Whether the Veteran may be entitled to a higher evaluation for residuals of prostate cancer is discussed further below.  


C. Extraschedular Consideration

The Board has considered whether the Veteran's chronic bilateral open angle glaucoma and microscopic hematuria present an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extraschedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2016); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996). The Veteran's service-connected chronic bilateral open angle glaucoma manifests decreased visual acuity and loss of field of vision.  The rating schedule takes into account visual and non-visual impairment, including loss of visual acuity, visual field and muscle function, and any related disfigurement caused by such impairment.  The Veteran's service-connected microscopic hematuria manifests no associated symptoms as demonstrated by the Veteran's current noncompensable evaluation.  The Board concludes that there is nothing exceptional or unusual about the Veteran's disabilities; the rating criteria adequately describe his disability level and symptomatology.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

For these reasons, the Board finds that the criteria for referral for extraschedular rating have not been met. 38 C.F.R. § 3.321(b)(1).  In addition, the Veteran does not display any of the related factors, such as frequent periods of hospitalization or marked interference with employment, contemplated in the rating schedule as evidence that his disability was outside the governing norm.  See 38 C.F.R. § 3.321(b)(1).  

Finally, according to Johnson  v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b) ] for referral for an extraschedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations." Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.


ORDER

Entitlement to an evaluation in excess of 20 percent for chronic bilateral open angle glaucoma is denied.  

From June 7, 2004 to September 11, 2006, entitlement to a compensable evaluation for microscopic hematuria is denied.  

From September 12, 2006, entitlement to a separate compensable evaluation for microscopic hematuria is denied.  


REMAND

As previously discussed above, in a March 2015 VA Form 9, the Veteran requested a videoconference hearing for the issues of: (1) entitlement to an evaluation in excess of 60 percent for hypertension with chronic kidney disease; (2) entitlement to an evaluation in excess of 20 percent from March 1, 2007 to February 19, 2008, and in excess of 40 percent from February 1, 2010 to December 12, 2010, for residuals of prostate cancer, status post prostatectomy, and microscopic hematuria; (3) entitlement to an evaluation in excess of 10 percent for diabetes mellitus, type II; (4) entitlement to a compensable evaluation for erectile dysfunction; and (5) entitlement to a higher amount for SMC based on loss of use of a creative organ.  The record does not reflect that the RO has scheduled the Veteran's hearing.  Furthermore, the record does not reflect that the Veteran has withdrawn his request for a hearing.  Therefore, a remand is warranted to schedule the hearing and to notify the Veteran of the date, time, and location of the hearing.  

In addition, the Board notes that the findings related to the higher evaluation claim for hypertension with chronic kidney disease, which is currently awaiting a Board hearing, may affect the outcome of the higher evaluation claim for hypertension.  Initially, the Veteran had appealed his evaluation for hypertension which was evaluated at 10 percent.  In a subsequent decision, the Veteran was granted service connection for chronic kidney disease and his hypertension was found to be the predominant symptom, and thus his chronic kidney disease and hypertension were evaluated together.  That combined evaluation became effective from the date of the Veteran's claim for a higher evaluation for hypertension.  Thus, any findings related to the Veteran's chronic kidney disease may alter the initial decision to assign a combined evaluation for both service-connected disabilities and may result in separate evaluations for his hypertension and chronic kidney disease.  Accordingly, the issues are inextricably intertwined, and the Veteran's higher evaluation claim for hypertension cannot be decided until his higher evaluation claim for hypertension with chronic kidney disease has been considered.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Further, because the Veteran has not had a 100 percent schedular rating for the pendency of this appeal, the Board will defer consideration of his claim for a TDIU also as intertwined with the issues on appeal.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a videoconference hearing before a Veterans Law Judge at the earliest opportunity on the issues of: (1) entitlement to an evaluation in excess of 60 percent for hypertension with chronic kidney disease; (2) entitlement to an evaluation in excess of 20 percent from March 1, 2007 to February 19, 2008, and in excess of 40 percent from February 1, 2010 to December 12, 2010, for residuals of prostate cancer, status post prostatectomy, and microscopic hematuria; (3) entitlement to an evaluation in excess of 10 percent for diabetes mellitus, type II; (4) entitlement to a compensable evaluation for erectile dysfunction; (5) entitlement to a higher amount for SMC based on loss of use of a creative organ, and (6) entitlement to a TDIU, and notify the Veteran of the date, time, and location of the hearing.  

2.  After the hearing is conducted, return the case to the Board for further review.  If the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the case should be returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


